Citation Nr: 1126615	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  09-21 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for erosive gouty arthritis, left first metatarsal joint, status post surgical repair.

2.  Entitlement to specially adapted housing.



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from April 1979 to August 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of these claims is with the RO in Roanoke, Virginia.

The Veteran was scheduled for a Travel Board hearing in April 2011, however, the Veteran withdrew his request for the hearing in written correspondence received in April 2011.  Under these circumstances, the request for Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2010).


FINDINGS OF FACT

1.  In January 2007, VA performed an arthroplasty of the first metatarsophalangeal joint of the left foot with K-wire fixation.  It  has not been medically determined that any additional disability has occurred due to this procedure, rather the only medical evidence indicates that the Veteran had no complaints.  As such, considerations of negligence, lack of proper skill, or an unforeseeable risk are not for application.

2.  The Veteran has not established service connection for any disability.


CONCLUSIONS OF LAW

1.  The criteria for VA compensation under 38 U.S.C.A. § 1151 for erosive gouty arthritis, left first metatarsal joint, status post surgical repair, claimed to have resulted from an arthroplasty of the first metatarsophalangeal joint of the left foot with K-wire fixation performed at a VA medical center (VAMC) in January 2007, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2010).

2.  The criteria for establishing entitlement to specially adapted housing are not met. 38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, March 2008, April 2008, and July 2008 pre-rating letters provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 and for entitlement to specially adapted housing.   These letters also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claim.  These letters also provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman.  After issuance of the notice letters and an opportunity for the Veteran to respond, the claims were adjudicated in the November 2008 rating decision now on appeal.  Thus, the March 2008, April 2008, and July 2008 letters meet the VCAA's content of notice and timing of notice requirements.

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's VA medical records and private medical records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  The Board notes that no VA medical examination has been conducted or medical opinion obtained; however, there is no competent medical evidence or evidence even suggesting that the Veteran has an additional disability related treatment at the VA Medical Center.  In fact, as discussed below, the medical evidence reflects that he had no complaints.   Thus, the Board finds that an examination to determine the etiology of the Veteran's claim is not required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  1151 Claim

The Veteran contends that he has weakness to the left great toe, foot, and ankle, and a slow propulsive gait as a result of an arthroplasty of the first metatarsophalangeal joint of the left foot with K-wire fixation performed at a VA Medical Center (VAMC) in January 2007.

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

38 U.S.C.A. § 1151 indicates that a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault is necessary for entitlement to compensation for claims filed on or after October 1, 1997, as here.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran and his representative, in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Based upon the evidence of record, the Board finds entitlement to compensation under 38 U.S.C.A. § 1151 for erosive gouty arthritis, left first metatarsal joint, status post surgical repair, claimed to have resulted from an arthroplasty of the first metatarsophalangeal joint of the left foot with K-wire fixation performed at a VAMC in January 2007, is not warranted.

A January 2007 VA podiatry record reflects that the Veteran presented with a history of debilitating gout for a duration of approximately 20 years.  He demonstrated a slow apropulsive gait with associated pain and discomfort upon ambulation.  His condition has worsened over the years to the point of disability and limited physical capacity in regards to ambulation.  He takes Colcichine and Allopurinal for gout.  The VA podiatrist's impression was that examination revealed a large dorsal medial eminence along the first metatarsophalangeal joint (mpj) of the left foot with associated swelling, pain, and stiffness.  Radiographs demonstrate erosive gout, particularly along the first metatarsal head with associated joint space narrowing, osteopytic proliferation and soft tissue swelling.  The VA podiatrist noted the had a conversation with the Veteran and informed him that he is essentially disabled secondary to severe erosive gout.  He discussed the anticipated risks and benefits of surgery which would include a joint debridement and arthroplasty.  If this did not work then a fusion with possible bone graft would be necessary.  The Veteran was in agreement and verbalized good understanding.

It was noted in one of the pre-surgical work-up that the Veteran could barely walk and should be determined because of the disability.  It was indicated that appellant should seek disability secondary to this pathology.

A January 2007 VAMC Hampton Informed Consent form is of record and was signed by the Veteran on the day of surgery for arthroplasty left first mpj with joint debridement.  The Veteran was informed that known risks of the procedure included, but was not limited to: scarring, bleeding, infection, recurrence of pain and deformity, dorsal extension contracture (cock up toe), flail toe, and transfer pain to second toe.  He was informed of alternatives to the procedure.  

A January 2007 VA operation report reflects that the Veteran's was diagnosed with erosive gouty arthritis, left first metatarsophalangeal joint and that an arthroplasty of the first metatarsophalangeal joint of the left foot with K-wire fixation was performed.   

A January 2007 VA follow-up record reflects that the Veteran reported he was "coming along" after the procedure.  He had swelling.  He was instructed to take pain medications with food and was encouraged to take fluids, elevate extremity, and use an ice pack.  He answered in the affirmative when asked if he was adequately instructed as what to expect before, during and after his procedure.  

A February 2007 VA podiatry record reflects that the Veteran was doing well status post arthroplasty with K-wire fixation.  Swelling and redness have diminished and is consistent with post-operative healing.  There is mild dehiscence noted along the proximal incision line.  Wound was cleaned and dressing applied.  

A February 2007 VA physical medicine rehabilitation consultation record reflects that the Veteran has severe erosive gouty arthropathy affecting most joints and that he was referred for a motorized scooter evaluation.  The Veteran underwent arthroplasty of the left first metatarsophalangeal joint, which had significantly decreased the pain in the joint.  

A February 2007 VA podiatry follow-up note shows that the Veteran returned status post first mpj arthroplasty without any complaints other than right knee pain and left elbow pain.

A March 2007 VA occupational therapy note indicates that the Veteran  has decreased mobility due to pains in the bilateral lower extremities and hands.   The Veteran was to be issued a manual wheelchair.  

A May 2008 VA podiatry record reflects that the Veteran related the pain was isolated to the great toe joint (hallux interphalangeal joint), worse when he walks.  Objective findings revealed an antalgic gait, right hallux interphalangeal joint  limited range of motion and tender.  Prominent plantar medial spur, slight tenderness.  The Veteran was assessed with gouty arthritis.  

In this case, the medical records from the Veteran's January 2007 arthroplasty of the first metatarsophalangeal joint of the left foot with K-wire fixation at a VAMC are negative for findings, complaints or diagnosis of additional disability.  No medical professional has even suggested that the Veteran suffers additional disability as a result of the arthroplasty of the first metatarsophalangeal joint of the left foot with K-wire fixation performed in January 2007.  In fact, the only medical evidence is to the contrary.  In this regard, a February 2007 VA podiatry record reflects that the Veteran had no complaints pertaining to the surgery.  VA medical records also show that while the Veteran had complaints related to the right hallux interphalangeal joint, no further complaints pertaining to erosive gouty arthritis of the left first metatarsal joint have been noted.  As such, concerns of negligence, lack of proper skill, or foreseeability are not for consideration.  That finding is uncontradicted by other competent evidence of record.  Significantly, appellant had so much pain at a pre-surgery meeting that he was barely able to walk.  Post-surgery, reports were that there was pain relief at that site, with other joint pain causing much more trouble.

The only evidence of record supporting the Veteran's claim is his own lay opinion  contained in written statements.  The Veteran, however, has not been shown to possess the requisite medical training or credentials needed to provide a competent opinion as to diagnosis, medical causation, or whether appropriate care was provided.  His lay opinion does not constitute competent medical evidence and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).

For the reasons provided above, the Board finds that the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for erosive gouty arthritis, left first metatarsal joint, status post surgical repair, claimed to have resulted from surgery at VAMC in January 2007, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Specially adapted housing

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, a Veteran is entitled to service-connected compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63.

Unfortunately, the Veteran is not presently service-connected for any of the qualifying disabilities noted above.  Indeed, it does not appear that the Veteran is service-connected for any disability.  Service connection is a threshold requirement for entitlement to the benefits sought.  In this regard, Congress, by enacting 38 U.S.C.A. § 2101 has limited awards of specially adapted housing to consideration only of service-connected disabilities.

Accordingly, as a matter of law the Veteran is not entitled to specially adapted housing.  In a case such as this one, where the law and not the evidence is dispositive of the issue before the Board, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the claim is denied.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for erosive gouty arthritis, left first metatarsal joint, status post surgical repair, claimed to have resulted from an arthroplasty of the first metatarsophalangeal joint of the left foot with K-wire fixation performed at a VAMC in January 2007, is denied.

Entitlement to specially adapted housing is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


